DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 21-28 and 30-35 in the reply filed on 18 Oct. 2022 is acknowledged.


Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 recites “module forms to form a”, which should be amended for grammar.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “an opposite side”.
Claim 21 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the one side and the opposite side”.
Claims 22-28 depend upon claim 21.
Claim 23 recites “the opposite side sides”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the sides”. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “two of the pairs of the fasteners positioned at space-apart locations”, however it is unclear what structural features the limitation imparts given that the two pairs are distinct fasteners and must be at space apart so far as two objects cannot occupy the same space.
Claim 27 recites “the sides”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the opposite side". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “an opposite side”.
Claim 30 recites the limitation "the opposite sides". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the one side and the opposite side”.
Claims 31-35 depend upon claim 30.
Claim 32 recites “the sides”. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “two of the pairs of the fasteners positioned at space-apart locations”, however it is unclear what structural features the limitation imparts given that the two pairs are distinct fasteners and must be at space apart so far as two objects cannot occupy the same space.
Claim 35 recites “the sides”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquain et al. US 5,154,859 (hereafter Bosquain).

Regarding claim 21, Bosquain teaches a structured packing module (Figs 1-2 and 15) comprising:
a plurality of individual structured packing sheets that are arranged sequentially in an upright, parallel relationship to each other, wherein a front face of a first one of the structured packing sheets forms one side of the structured packing module and a rear face of a last one of the structured packing sheets forms the opposite side of the structured packing module (col 1 lines 8-18); and
fasteners (15) that extend into the structured packing sheets from the opposite sides (Bosquain does not state the fasteners are on opposite sides, however it would have been an obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from opposite sides; one of ordinary skill would have understood from Fig 15 that more than the single vertical arrangement of screws shown would be present to support the packing at multiple points around the edges) of the structured packing module and have an outer surface with protrusions or indentations (threads of screws) that resist removal of the fasteners from the structured packing sheets (col 4 lines 43-56).

Regarding claim 22, Bosquain teaches all the limitations of claim 21. Bosquain further teaches wherein each of the structured packing sheets is corrugated with parallel corrugations (col 1 lines 8-18) and the structured packing sheets are arranged so that the corrugations of each one of the structured packing modules extend at an oblique angle to the corrugations of the adjacent ones of the structured packing modules (as shown in Fig 15).

Regarding claim 23, Bosquain teaches all the limitations of claim 22. Bosquain further teaches wherein each of the fasteners does not extend to the opposite side sides of the structured packing module (as shown in Fig 15).

Regarding claim 24, Bosquain teaches all the limitations of claim 22. 
Bosquain does not teach wherein each of the fasteners extending from one of the sides of the structured packing module is paired with another one of the fasteners that extends from the opposite side of the structured packing module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners (15) of Bosquain by pairing each fastener with another one of the fasteners from the opposite side of the module as a matter of obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from opposite sides.

Regarding claim 25, Bosquain teaches all the limitations of claim 24.
Bosquain does not teach including two of the pairs of the fasteners positioned at spaced-apart locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners (15) of Bosquain by including two of the pairs of the fasteners positioned at spaced-apart locations as a matter of obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from multiple points.

Regarding claim 26, Bosquain teaches all the limitations of claim 22. Bosquain further teaches wherein each of the fasteners comprises a shank extending from a head (col 4 lines 43-56, where each screw 15 has a screw head and threaded shank as shown in Fig 15).

Regarding claim 27, Bosquain teaches all the limitations of claim 22. Bosquain further teaches wherein the fasteners extend into the structured packing sheets perpendicularly with respect to the sides of the structured packing module (as shown in Fig 15).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bosquain as applied to claim 27 above, and further in view of Huang et al. US 2015/0137393 (hereafter Huang).

Regarding claim 28, Bosquain teaches all the limitations of claim 27. 
Bosquain does not teach wherein the structured packing sheets are arranged so that the structured packing module forms to form a six-sided polyhedron shape.
Huang teaches a structured packing module (¶3) wherein the structured packing sheets are arranged so that the structured packing module forms to form any shape corresponding to the shape of the processing tank (¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape the packing sheets (3) of Bosquain such that the structured packing sheets are arranged so that the structured packing module forms to form a six-sided polyhedron shape as a matter of obvious change in shape (MPEP §2144.04 IV B) and in order to fit a six-sided polyhedron processing tank as taught by Huang (¶46).


Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bosquain et al. US 5,154,859 (hereafter Bosquain) in further view of Huang et al. US 2015/0137393 (hereafter Huang).

Regarding claim 30, Bosquain teaches a structured packing module (Figs 1-2 and 15) comprising:
a plurality of individual structured packing sheets that are arranged sequentially in an upright, parallel relationship to each other (col 1 lines 8-18),
wherein a front face of a first one of the structured packing sheets forms one side of the structured packing module and a rear face of a last one of the structured packing sheets forms the opposite side of the structured packing module (col 1 lines 8-18),
wherein each of the structured packing sheets is corrugated with parallel corrugations and the structured packing sheets are arranged so that the corrugations of each one of the structured packing modules extend at an oblique angle to the corrugations of the adjacent ones of the structured packing modules (col 1 lines 8-18),
fasteners (15) that extend into the structured packing sheets from the opposite sides (Bosquain does not state the fasteners are on opposite sides, however it would have been an obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from opposite sides; one of ordinary skill would have understood from Fig 15 that more than the single vertical arrangement of screws shown would be present to support the packing at multiple points around the edges) of the structured packing module and have an outer surface with protrusions or indentations (threads of screws) that resist removal of the fasteners from the structured packing sheets (col 4 lines 43-56).
Bosquain does not teach wherein the structured packing sheets are arranged so that the structured packing module forms a cube, a rectangular cuboid or a parallelepiped.
Huang teaches a structured packing module (¶3) wherein the structured packing sheets are arranged so that the structured packing module forms to form any shape corresponding to the shape of the processing tank, including a quadrangular prism (¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape the packing sheets (3) of Bosquain such that the structured packing sheets are arranged so that the structured packing module forms a cube, a rectangular cuboid or a parallelepiped as a matter of obvious change in shape (MPEP §2144.04 IV B) and in order to fit a processing tank as taught by Huang (¶46).

Regarding claim 31, Bosquain teaches all the limitations of claim 30. Bosquain further teaches wherein each of the fasteners does not extend to the opposite side sides of the structured packing module (as shown in Fig 15).

Regarding claim 32, Bosquain teaches all the limitations of claim 31. 
Bosquain does not teach wherein each of the fasteners extending from one of the sides of the structured packing module is paired with another one of the fasteners that extends from the opposite side of the structured packing module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners (15) of Bosquain by pairing each fastener with another one of the fasteners from the opposite side of the module as a matter of obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from opposite sides.

Regarding claim 33, Bosquain teaches all the limitations of claim 32.
Bosquain does not teach including two of the pairs of the fasteners positioned at spaced-apart locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners (15) of Bosquain by including two of the pairs of the fasteners positioned at spaced-apart locations as a matter of obvious duplication and rearrangement of parts to have the fasteners on opposite sides in accordance with MPEP §2144.04 VI B-C to support the packing from multiple points.

Regarding claim 34, Bosquain teaches all the limitations of claim 30. Bosquain further teaches wherein each of the fasteners comprises a shank extending from a head (col 4 lines 43-56, where each screw 15 has a screw head and threaded shank as shown in Fig 15).

Regarding claim 35, Bosquain teaches all the limitations of claim 30. Bosquain further teaches wherein the fasteners extend into the structured packing sheets perpendicularly with respect to the sides of the structured packing module (as shown in Fig 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776